Exhibit 10.1

 

Metro One Telecommunications, Inc.

 

{INCENTIVE}{NON-QUALIFIED} STOCK OPTION AGREEMENT

 

OPTION NUMBER  <Number>

 

 

Date of Grant:

 

<Grant Date>

 

 

Optionee:

 

<Optionee Name>

 

(“Optionee”)

Shares Subject to Option:

 

<Shares Granted>

 

(“Shares”)

Exercise Price:

 

<Option Price>

 

(“Exercise Price”)

 

Metro One Telecommunications, Inc., an Oregon corporation (the “Company”),
hereby grants to Optionee an option to purchase the Shares, at the Exercise
Price (the “Option”), subject to the terms, definitions and provisions of the
Company’s 2004 Stock Incentive Plan (the “Plan”), a copy of which is attached
hereto as Exhibit A and incorporated herein by reference.  The terms defined in
the Plan shall have the same defined meanings herein.

 

1.             Nature of the Option.  This Option {is}{is not} intended to
qualify as an Incentive Stock Option as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

2.             Exercise Price.  The Exercise Price is not less than the fair
market value per share of Common Stock on the date of grant, as determined by
the Board of Directors of the Company.

 

3.             Exercise of Option.  This Option shall be exercisable during its
term in accordance with the provisions of Section 9 of the Plan as follows:

 

a.                                       Right to Exercise.

 

(1)           Subject to subsections 3.a.(2) and 3.a.(3) below, this Option
shall be exercisable in accordance with the exercise schedule set forth on
Schedule 1 (the “Exercise Schedule”).

 

(2)                                  This Option may not be exercised for a
fraction of a Share.

 

(3)           In the event of the Optionee’s death, disability or other
termination of employment, the exercisability of this Option is governed by
Sections 5, 6, and 7 below.

 

b.             Method of Exercise.  This Option shall be exercisable by written
notice in the form attached hereto as Exhibit B, as amended from time to time or
by an alternative method approved by the Board.  Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the President, Secretary or Chief Financial Officer of the Company.  The written
notice shall be accompanied by payment of the Exercise Price.  The Exercise
Price must be paid in cash or, with the consent of the Board, by other methods
of payment authorized by Section 8 of the Plan. This Option shall be deemed to
be exercised upon receipt by the Company of such written notice accompanied by
the Exercise Price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange (including NASDAQ) upon which the Shares
may then be listed.  Assuming such compliance, the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

 

4.             Restrictions on Exercise.  This Option may not be exercised if
the issuance of such Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any applicable
federal or state securities or other law or regulation.  As a condition to the
exercise of this Option, the Company may require the Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.

 

5.             Termination of Status as an Employee.  If the Optionee is an
Employee and ceases to serve as an Employee, then the Optionee may, but only
within 3 months after the date the Optionee ceases

 

--------------------------------------------------------------------------------


 

to be an Employee, exercise this Option to the extent that the Optionee was
entitled to exercise it at the date of such termination pursuant to the Exercise
Schedule.  To the extent that the Optionee was not entitled to exercise this
Option at the date of such termination, or if the Optionee does not exercise
this Option within the time specified herein, this Option shall terminate.

 

6.             Disability of the Optionee.  Notwithstanding the provisions of
Section 5 above, if the Optionee is unable to continue the Optionee’s employment
with the Company as a result of the Optionee’s permanent and total disability
(as defined in Section 22(e)(3) of the Code), the Optionee may, but only within
12 months from the date of termination of employment, exercise this Option to
the extent the Optionee was entitled to exercise it at the date of such
termination pursuant to the Exercise Schedule.  To the extent that the Optionee
was not entitled to exercise this Option at the date of termination, or if the
Optionee does not exercise such Option (which the Optionee was entitled to
exercise) within the time specified herein, this Option shall terminate.

 

7.             Death of the Optionee.  If the Optionee dies during the term of
this Option and while an Employee of the Company and having been in continuous
status as an Employee since the date of grant of this Option, this Option may be
exercised, at any time within 12 months following the date of death, by the
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent Optionee was entitled to
exercise it at the date of Optionee’s death pursuant to the Exercise Schedule.

 

8.             Nontransferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution. 
This Option may be exercised only by the Optionee, except as allowed by the Plan
or as elsewhere permitted in this Agreement.  The terms of this Option shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.

 

9.             Term of Option. This Option may be exercised through <Expiration
Date> and may be exercised through that date only in accordance with the Plan
and the terms of this Option.

 

10.           Early Disposition of Stock. Optionee understands that if the
Optionee disposes of any Shares received under this Option within two years
after the date of this Agreement or within one year after such Shares were
transferred to Optionee, the Optionee will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount generally measured by the difference between the exercise price and
the lower of the fair market value of the Shares at the date of the exercise or
the fair market value of the Shares at the date of disposition.  Optionee
understands that if the Optionee disposes of such Shares at any time after the
expiration of such two-year and one-year holding periods, any gain on such sale
will be taxed as long-term capital gain.

 

11.           Acknowledgment.  The Optionee acknowledges that the Company has no
additional obligation to issue or sell securities to the Optionee.

 

12.           Proprietary Information.  Optionee acknowledges that the Company
may provide Optionee, from time to time, with Proprietary Information (as that
term is defined below).  Optionee acknowledges that Proprietary Information is a
special, valuable and unique asset of the Company and, without limiting the
scope of Optionee’s rights to review records of the Company pursuant to
shareholders’ rights under applicable statutes, Optionee agrees at all times
during the period the Company and Optionee maintain a shareholder relationship
and for three years thereafter, to keep in confidence and trust all Proprietary
Information.

 

Optionee will not directly or indirectly use Proprietary Information.  Optionee
will not directly or indirectly disclose any Proprietary Information or anything
related thereto to any person or entity, including any other shareholder of the
Company.

 

Proprietary Information includes, whether marked “confidential” or otherwise,
without limitation, all correspondence by the Company with Optionee, documents,
corporate records (including minutes and stock records), employee lists,
financial statements, trade secrets, processes, data, know-how, improvements,
inventions, techniques, marketing plans and strategies, and information
concerning customers or vendors of the Company.

 

--------------------------------------------------------------------------------


 

 

Schedules and Exhibits made part hereof:

 

Schedule 1:            Exercise Schedule & Confirmation (for your records)

Schedule 2:                                   Exercise Schedule & Confirmation
(sign and return to Metro One via Bishop Consulting, LLC)

 

Exhibits:

A:            Metro One Telecommunications, Inc. 2004 Stock Incentive Plan

B:                                     Stock Option Exercise Form for Metro One
Telecommunications, Inc. 2004 Stock Incentive Plan

 

 

 

Metro One Telecommunications, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

METRO ONE TELECOMMUNICATIONS, INC.

INTENT TO EXERCISE EMPLOYEE STOCK OPTION

This is my request to exercise my o Incentive Stock Option or o Non-Qualified
Stock Option

 

It is my desire to employ the services of my broker for my option exercise as
indicated below.  I will make payment for the exercise price and all applicable
taxes, and in conjunction, I direct that you (select one):

 

o  Deliver shares to my home address:

 

OR

 

o  Deliver shares to my broker:

 

 

 

 

 

 

 

 

 

Broker Name: 

 

 

 

 

 

 

 

 

 

 

 

Contact:

 

 

 

 

 

 

 

 

 

 

 

Acct #:

 

 

 

 

 

 

 

 

 

 

 

Broker Phone #:

 

 

Method of Exercise

 

o Same Day Sale

 

Sell all my shares being exercised today at:  o Market Price  o Limit Price

 

 

of __________

 

 

 

o Partial Same Day Sale

 

I wish to sell a portion of my shares being exercised today at the then Market
price and o hold the remaining shares in my account OR o issue a certificate for
the remaining shares.  Sell ________ number of shares.  Hold ________ number of
shares.

 

 

 

o Exercise and Hold

 

I wish to hold all shares and will direct the sale at a later date.  I
understand that normal margin requirements apply.

 

Grant Number

 

Number of Shares

 

Option Price/Share

 

Total due MTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

I understand that, once these instructions have been completed, acceptance
granted, and funds forwarded to Metro One, no changes can be made regardless of
market conditions.  By signing below, I authorize Bishop Consulting, LLC to act
on my behalf to effect the intent of my directions to exercise my MTON stock
options.

 

 

 

 

 

 

Employee Signature

 

Printed Name

 

Social Security Number

 

Administrator will complete following section

 

In connection with the above stock option exercise, this is to inform you that
this transaction is being exercised under a registered stock option plan and
that the above person is/is not a control person of the corporation and such
shares are not subject to restriction.  We assure you that our transfer agent
will be instructed to deliver the above-mentioned shares to the above-mentioned
broker for benefit of Optionee.

 

 

 

 

Stock Option Administrator Signature

 

Date

 

--------------------------------------------------------------------------------

 